Dr. J. E. Peavy                   Opinion No. M-609
Commissioner of Health
Texas State Department of Health' Re: Validity of certain
Austin, Texas 78756                    rules and regulations
                                       of the State Health
Dear Dr. Peavy:                        Department.

          Pursuant to the provisions of Article 4590b,
Vernon's Civil Statutes, certain rules and'regulations
have been proposed for.adoption by the State Board of
Health. These rules and regulations read as follows:

          "In addition to items specifically set
     forth in S.B. 230 the following shall also be
     required prior to the issuing of any permit
     to operate an ambulance within the State of
     Texas.

           "A. ,Required:'Equipment - There will be on
     board,at all ,times the following items of equip-
     ment :

          "1. Hinged half-ring lower extremity
     splint with web straps for ankle hitch

         "2. Twoor more ~padded boards,I-l/2
    feet in.length,-and-.3:incheswide and two or
    more similar padded.boards 3 feet in length
    and ,3"inches'uide;.of material~compareblee..to
    four-ply woodi.:forlcoaptation splinting-of'
    fracture'of leg-or+-thigh

          *~.:~,Two or more padded 15 inch by 3 "
     inch wood or cardboard~splints for fractures
     of the forearm

          *4;' Shortiand long back boards with 2
     inch webbing.:.etrapsfor extrication of Victims
     with spine injuries




                       -2905-
,   .




        Dr.   J. E. Peavy, page 2 (M-609)



                    “5.  Oxygen tanks and masks,of assorted
               sizes for administration of oxygen

                   "6. Hand operated bag-mask resuscitation
              unit with adult, child and infant size masks
              (unit capable of being attached to oxygen supply
              preferred)

                    "7.   Simple suction apparatus with catheter

                   "8. Mouth-to-mouth, two-way resuscitation
              airways for adults (1) and children (1)

                    "9.   Oropharyngeal   airways   (3)

                   "10. Mouth gags made of three tongue blades
              taped together and padded

                   "11, Universal dressing, approximately 10
              inches by 36 inches packaged folded to 10 inches
              by 9 inches

                   "12.    Sterile gauze pads

                   "13.    One, 2 and 3 inch.,adhesive tape on
              cylinder

                   "14.    Six-inch by 5 yard,soft roller type
              bandages

                   "15., Triangular bandages

                   "16.    Safety pins, large size

                   -ii.    Bandage shears

                   "18.    Several pillows

                    "This represents the minimal equipment list as
              prescribed by the American College ,of.Surgeons Com-
              mittee on Trauma.

                   "B. Ambulance Attendants - There shall at all
              times be two ambulance attendants on each ambulance
              while it ie in operation.  All attendants will




                                   -2906-
Dr. J. E. Peavy, page 3    (M-609)



     satisfactorily complete the Emergency Care
     Training Course for ambulance attendants which
     is offered free of charge throughout the state
     by the Texas State Department of Health at such
     times as it is offered within their area. Am-
     bulance attendant means an individual responsible
     for the operation of an ambulance and the care
     of the patients whether or not the. attendant
     also serves as a driver.

          "C. Non-Compliance - Following notification
     by a representative of the Texas State Depart-
     ment of Health, Disaster Health and Medical
     Services, of non-compliance with this act or the
     rules and regulations set forth to enforce it,
     the licensee shall within 14 days:
     -
         "1.. Notify the Texas State Department of
    Health,.Disaster Health and Medical Services, in
    writing that remedial measures have been taken
    to secure compliance:

          "2..~ Forward.to;the Texas State Department
     of Health, DIMS written notice:of cause for not
     complying with thir,act and the rules and
     regulations prescribed for enforcing it, and
     request a hearing;


          1.
           3.  Cease;operations and. forward his am-
     bulance permit(s) to the Texas State Department
     of Health, DHWS by. registered mail.      "

        ,~1D. ;~.:
                Hearing i Whena hearing is requested
     it shall be held within 21,days from the date of
     request and will:be held at' the Texas State De-
     partment of.Health in Austin, Texas. Within 10
     days after conclusion of nuch hearing, a written
     decision as to the statusof   said ambulance per-
     mit shall be submitted to the licensee."

          With regard to the above.propoaed   rules, you ask
the following questionsr




                          -2907-
Dr. J. E. Peavy. page 4 (M-609)



          "(1) Since the above quoted Section 2 pre-
     scribes minimum equipment to be carried on these
     vehicles, may the Board of Health, by rules and
     regulations, expand the amount of equipment to
     be carried by the permittee's vehicle7

          "(2) In the event that your answerto;'
     Question No. 1 is in the negative, then may the
     Board of Health, through then rule-making authority
     granted in 459033, set the minimum contents of the
     first aid.kit prescribed by Section 2a of the Act?

          "(3) In the event that your answer to
     Question No. 1 is,,in*.theaffirmative, are'per-
     mitteee in..violation~~~of,rulee
                                    and regulations
     promulgated by the~State Board of Health for.
     the purpose of carrying.out this Act subject
     to the penalty provided in Section 5 of the
     Act?

          "(4) Are the,,existing regulations set.out
     in Attachment No. 1 valid asbeing within the
     regulatory.powers granted the,Board of Health by
     the Act?

         "(5) If approved by the Board of Health,
    will the proposed regulationo'ae set out in
    Attachment No, 2 be:valid as being within the
    regulatory powers granted the Board of Health
    by the Act?"

          Sections l~and.?..of Article 4590b, Vernon's Civil
Statutes, provide:

            7Section.l;~~~d.persoa,-.,iirm:.orcorporation
    'sh&     operakec..or'cauee'  to b?:operated, in thk,
     Stater.of.~Texae,:.any~.eoergency.  arpbulance:,pu&~lio
     or private.,or imy:;other vehicle aomuon&y'.used
     for tbe.transportation:or conveyance of,the sick
     or injured., without first securing a permit
     therefor~.from the State Board of Health as
     hereinafter provided.

          "Secw 2. 'Every ambulance, ,patrol auto-
     mobile..or.vehicle hereinafter .described, be-
     fore permit.16 issued therefoc,, shall be




                         -2908-
Dr. J. E. Peavy, page 5 (M-609)



    equipped with and, when in service, carry as
    minimum equipment the following:

          " (a)   A first aid kit;

          "lb) Traction splints fork the proper trans-
     portation.of fractures of the extremities."

          .Section 4 authorizes the State Board of Health to
adopt rules and regulations “for the,purpose of carrying out
this Act" and states that it shall be the duty of the State
Board of Health to issue a permit to applicants, and further
provides:

          ".Any such permit may be subject to revo-
     cation.by the State, Board of Health upon the
     finding by:~a public health officer of any
     political sub-division of this state.that said
     permittee has failed to comply,with the pro-
     visions df this Act or the rules and regulations
     of the State Board of Health; provided, however,
     that said permittee is: given notice and an op-
     portunity'to'be heard;"

          Sections j,provides:

          "Sec. .5. Any'person violating any pro-
     vision of this Act'shall, upon conviction ~~"
     thereof, be punished by a fine of not to ex-
     ceed One Hundred ($lOO"OO) Dollars."

           If:'the.rules'.and':reg~latione
                                         'adopted by the State
Board of ~ehl~h~~~~~s~~~~~~~~~e'~~rovisions of Article 4590b,
                         "'are~:~&ansietent
Vernon's Cipil~,Stptutee,"  ")             with,,related'to,
and an iihpleiae~tatio~fofiany'.of'th~'provisio~~'of,~Article
4590b. suchrules   and,~regulations are valid. Kee’v. Baber,
157 Tex. 387, 303 S.W.Zd 376 (1957).:.Texas State Board of
Examinere~in..Optometry v. Carp, 412 S.W.Zd 307 (Tex.Sup. 1967).

          Applying the above test to the rules and regulations
submitted by.you, we note that the Legislature did not
specify.the minimumrequirements   for first aid kits, nor for
traction splints "for the proper' transportation of fractures
of the extremities, ".rather it left such details to be im-
plemented by reasonable~rules and regulations of the,,State
Board of Health.   It is further noted that the required



                           -2909-
Dr. J. E. Peavy, page 6 (M-609)



equipment prescribed in the proposed rules constitutes the
minimal equipment list as prescribed by the American College
of Surgeons Committee on Trauma and therefore in our opinion
properly implements Section 2 of Article 4590b.

           Your questions are therefore summarily answered.
With reference to question Nos. 1, 4 and 5, you are advised
that the State Board of Health, by rules and regulations,
may define what constitutes minimal equipment for a proper
first aid kit and traction splints for the proper trans-
portation. of fractures of the extremities.  It is our opinion
that the included rules and regulations are reasonable  and
constitute a proper exercise of the rula-meking power of the
Board since such rules are an‘implamentation of the pro-
visions of Article 4590b.

           In'view of'.our answer to question.No.   1, it is
unnecersaty..to..anewer.
                       question No. 2.

          In answer to question No. 3, you are advised that
if any person holding a permit to operate an ambulance vio-
lates.such rules and regulations , the permit issued by the
State Board.of Health may be revoked;.blyi$heState Board of
Health upon a determination by the.Boe&   that raid permittee
has failed-tooomply  with the rules and regulations of the
Board. Thereafter,' if such person operate8 an ambulance
without a valid permit, such person is subject to the penal-
ties provided'in Section 5 of Artiale 4590b.

                            SUMMARY

           .The:Stats Soard,of liealfh.,aay.adopt8uch
     reamonable:,ruka~hd~   regulations~~i&ating to
    ~ainillrrl;equigaunt"for,uPbul~~*;.ai q     eon-
     sirtbnt.wi*,:   ielated~:
                             to;and:'.ur-.*lbsntation
     of’ SictioicZof   Artiola 459Ob, ~e~On~'~~'C~vil,
     Statutas.~,                              ..




Preparedby .Joha Itawes
Assistant Attorney: General




                            -2910-
Dr.   J. E. PeaVy, page 7 (M-609)



APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Acting Co-Chairman
Ronald Luna
Chat&es Parrett
John Banks
Kenneth Nordquist

MJZADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                          -2911-